DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measurement-voltage detection unit” in claim 1 (corresponds to the oxygen-partial-pressure detection sensor cell 82 comprising the first solid electrolyte layer 4, the third substrate layer 3, the measurement electrode 44, and the reference electrode 42, see para. [0071], [0095] of the instant US PGPub), and “a specific gas concentration detection unit” in claim 1 (corresponds to the CPU 92 of the controller 90, see para. [0095] of the instant US PGPub).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/452,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 1 is anticipated by copending application claim 1. Copending application claim 1 is fully encompassed by instant application claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/452,584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claim 2 is anticipated by copending application claim 9. Copending application claim 9 is fully encompassed by instant application claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/452,584 (reference application). instant application claim 3 is anticipated by copending application claim 10. Copending application claim 10 is fully encompassed by instant application claim 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0258897 A1) and further in view of Nakano et al. (US 2016/0082390 A1) and further in view of Ding et al. (US 2008/0296174 A1), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Sakakibara teaches a gas sensor (a gas sensor 100, Fig. 3, para. [0080]) comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having a measurement-object gas flow section inside the element body (a sensor element 101 having six oxygen ion-conductive solid electrolyte layers 1-6 and a measurement object-gas flow portion inside the sensor element 101, Fig. 3, para. [0029], [0032], [0080]);
a main pump cell (a main pump cell 21, Fig. 3, para. [0037]), a first internal cavity of the measurement-object gas flow section (a first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0036]-[0037], [0080]);
an auxiliary pump cell (an auxiliary pump cell 50, Fig. 3, para. [0046]), a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section (a second internal space 40 downstream of the first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0045]-[0046], [0080]);

a reference electrode disposed inside the element body (a reference electrode 42 disposed inside the sensor element 101, Fig. 3, para. [0034]-[0035]);
a measurement-voltage detection unit configured to detect a measurement voltage between the reference electrode and the measurement electrode (an oxygen partial pressure detection sensor cell 82 constructed by the first solid electrolyte layer 4, the third substrate layer 3, the measurement electrode 44, and the reference electrode 42, wherein the oxygen partial pressure detection sensor cell 82 detects an electromotive force V2 between the reference electrode 42 and the measurement electrode 44, Fig. 3, para. [0055]-[0056], [0068]).
Sakakibara discloses that the gas sensor 100 includes the sensor element 101 for detecting the concentration of a specific gas in a gas to be measured (Fig. 3, para. [0028], [0080]). Sakakibara teaches acquiring, based on the measurement voltage, a detection value depending on oxygen derived from the specific gas in the measurement chamber and detecting, based on the detection value, the concentration of the specific gas such as NOx in the measurement-object gas (the pump voltage Vp2 is feedback-controlled so as to make the electromotive force V2 reach the predetermined target value, and a pump current Ip2 made to flow by the voltage Vp2 is detected such that the specific gas concentration in the gas to be measured is calculated by using the current Ip2, wherein Ip2 depends on the amount of oxygen generated by decomposition of the specific gas around the measurement electrode 44 in the third 
Nakano teaches a gas sensor 2 including a sensor element section 10 for detecting NOx (Figs. 1-2, para. [0105], [0120]), wherein the sensor element section 10 comprises solid electrolyte members and measurement chambers S1 and S2 (Fig. 2, para. [0121]-[0122]). Nakano teaches that a microcomputer 60 controls the entirety of a control section 3, which includes a control circuit 50 comprising an Ip2 detection circuit 55 and a Vp2 application circuit 56 (Fig. 2, para. [0149]-[0151]). Nakano teaches that the Vp2 application circuit 56 applies a constant voltage Vp2 between the inner second pumping electrode 18b and the second pumping counterpart electrode 18c so as to decompose NOx to nitrogen and oxygen, and that the Ip2 detection circuit 55 detects a second pumping current Ip2 flowing to the second pumping cell 18 which is a current that flows when oxygen produced as a result of decomposition of NOx is pumped out from the second measurement chamber S2 toward the second pumping counterpart electrode 18c through the second solid electrolyte member 18a (Fig. 2, para. [0158]-[0159]). Nakano teaches that since the second pumping current Ip2 and the NOx concentration have a direct proportional relationship therebetween, the second pumping current Ip2 detected by the Ip2 detection circuit 55 assumes a value which is direct proportional to the NOx concentration (Fig. 2, para. [0169]). Nakano teaches that the CPU 61 of the microcomputer 60 computes the NOx concentration by using the second pumping current Ip2 (Fig. 2, para. [0180], [0182]).

Modified Sakakibara teaches wherein the main pump cell includes an inner main pump electrode disposed in the first internal cavity (the main pump cell 21 includes an inside pump electrode 22 disposed in the first internal space 20, Fig. 3, para. [0037]-[0038]),
the auxiliary pump cell includes an inner auxiliary pump electrode disposed in the second internal cavity (the auxiliary pump cell 50 includes an inner auxiliary pump electrode 51 disposed in the second internal space 40, Fig. 3, para. [0046]-[0047]),
the inner main pump electrode, the inner auxiliary pump electrode, and the measurement electrode each contain a catalytically active noble metal (the inside pump electrode 22, the inner auxiliary pump electrode 51, and the measurement electrode 44 each contain Pt, Fig. 3, para. [0039], [0047], [0053], [0086]). As evidenced by Applicant’s specification, the catalytically active noble metal may be at least one of Pt, Rh, Ir, Ru, and Pd (para. [0081] of the instant US PGPub).
Modified Sakakibara discloses that the inside pump electrode 22 is formed as a porous cermet electrode of Pt containing 1% of Au and ZrO2 (Fig. 3, para. [0039]). Modified Sakakibara teaches that the inside pump electrode 22 to contact with the gas to be measured is formed by using a material having weakened ability to reduce NOx components in the gas to be measured (Fig. 3, para. [0039]). As evidenced by Applicant’s specification, the noble metal having the 
Ding discloses a NOx sensor 200 configured to measure a concentration of NOx gases (Fig. 2, para. [0020]). Ding teaches a first pair of pumping electrodes 214 and 216 that pumps oxygen from internal cavity 212 out of the sensor 200 (Fig. 2, para. [0021]), a second pair of pumping electrodes 222 and 216 that pumps oxygen from internal cavity 220 out of the sensor 200 (Fig. 2, para. [0024]), and a measuring electrode pair comprising a measuring electrode 226 and a reference electrode 228 (Fig. 2, para. [0026]-[0027]). Ding teaches that the first pumping electrode 214 of the first pair of pumping electrodes may be made of a material that catalyzes the dissociation of molecular oxygen to the substantial exclusion of NOx, and that such materials include platinum and/or gold (Fig. 2, para. [0025]; Examiner interprets platinum and/or gold to encompass the following alternatives: a) platinum, b) gold, or c) platinum and gold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the platinum and gold of the inside pump electrode of Modified 
Modified Sakakibara teaches wherein the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]).
The limitations “introduction and flow of a measurement-object gas” and “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas” are intended use limitations. The limitations “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity” and “pump oxygen out of a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the second internal cavity” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches that the measurement object-gas flow portion inside the sensor element 101 is for introduction and flow of a gas to be measured (Fig. 3, para. [0032], [0036], [0080]), so the measurement object-gas flow portion is capable of 
Regarding claim 2, Modified Sakakibara teaches wherein the inner auxiliary pump electrode contains Au as the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0258897 A1) and further in view of Ding et al. (US 2008/0296174 A1), as evidenced by Applicant’s specification with respect to claim 3.
Regarding claim 3, Sakakibara teaches a sensor element (a sensor element 101, Fig. 3, para. [0080]) comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having a measurement-object gas flow section inside the element body (a sensor element 101 having six oxygen ion-conductive solid electrolyte layers 1-6 and a measurement object-gas flow portion inside the sensor element 101, Fig. 3, para. [0029], [0032], [0080]);
a main pump cell (a main pump cell 21, Fig. 3, para. [0037]), a first internal cavity of the measurement-object gas flow section (a first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0036]-[0037], [0080]);
an auxiliary pump cell (an auxiliary pump cell 50, Fig. 3, para. [0046]), a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section (a second internal space 40 downstream of the first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0045]-[0046], [0080]);
a measurement electrode disposed on an inner peripheral surface of a measurement chamber downstream of the second internal cavity of the measurement-object gas flow section (a measurement electrode 44 disposed on the upper surface of the first solid electrolyte layer 4 facing a third internal space 61, wherein the third internal space 61 is downstream of the second internal space 40 of the measurement-object gas flow section, Fig. 3, para. [0080]);
a reference electrode disposed inside the element body (a reference electrode 42 disposed inside the sensor element 101, Fig. 3, para. [0034]-[0035]),
wherein the main pump cell includes an inner main pump electrode disposed in the first internal cavity (the main pump cell 21 includes an inside pump electrode 22 disposed in the first internal space 20, Fig. 3, para. [0037]-[0038]),

the inner main pump electrode, the inner auxiliary pump electrode, and the measurement electrode each contain a catalytically active noble metal (the inside pump electrode 22, the inner auxiliary pump electrode 51, and the measurement electrode 44 each contain Pt, Fig. 3, para. [0039], [0047], [0053], [0086]). As evidenced by Applicant’s specification, the catalytically active noble metal may be at least one of Pt, Rh, Ir, Ru, and Pd (para. [0081] of the instant US PGPub).
Sakakibara discloses that the inside pump electrode 22 is formed as a porous cermet electrode of Pt containing 1% of Au and ZrO2 (Fig. 3, para. [0039]). Sakakibara teaches that the inside pump electrode 22 to contact with the gas to be measured is formed by using a material having weakened ability to reduce NOx components in the gas to be measured (Fig. 3, para. [0039]). As evidenced by Applicant’s specification, the noble metal having the catalytic activity inhibition ability is Au (para. [0081] of the instant US PGPub). Sakakibara teaches that the inside pump electrode 22 contains Au, and therefore fails to teach wherein the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of the catalytically active noble metal on the specific gas.
Ding discloses a NOx sensor 200 configured to measure a concentration of NOx gases (Fig. 2, para. [0020]). Ding teaches a first pair of pumping electrodes 214 and 216 that pumps oxygen from internal cavity 212 out of the sensor 200 (Fig. 2, para. [0021]), a second pair of pumping electrodes 222 and 216 that pumps oxygen from internal cavity 220 out of the sensor 200 (Fig. 2, para. [0024]), and a measuring electrode pair comprising a measuring electrode 226 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the platinum and gold of the inside pump electrode of Sakakibara with platinum as taught by Ding in order to yield the predictable result of pumping oxygen from the internal cavity to outside the sensor . MPEP § 2143(I)(B).
Modified Sakakibara teaches wherein the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]).
The limitations “introduction and flow of a measurement-object gas” and “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas” are intended use limitations. The 
Examiner further notes that Modified Sakakibara teaches that the measurement object-gas flow portion inside the sensor element 101 is for introduction and flow of a gas to be measured (Fig. 3, para. [0032], [0036], [0080]), so the measurement object-gas flow portion is capable of the recitation “introduction and flow of a measurement-object gas.” Modified Sakakibara also teaches that the main pump cell 21 can pump oxygen out of the first internal space 20 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the first internal space 20 (Fig. 3, para. [0036], [0040], [0080]), so the main pump cell is capable of the recitation “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity.” Modified Sakakibara also teaches that the auxiliary pump cell 50 can pump oxygen out of the second internal space 40 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the second internal space 40 (Fig. 3, para. [0048]-[0050], [0080]), so the auxiliary pump cell is capable of the recitation “pump oxygen out of a second internal cavity downstream of the first internal cavity of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/V.T./            Examiner, Art Unit 1794                     

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795